/s/ Russell Brown
CHAPTER 13 TRUSTEE
3838 North Central Avenue, Suite 800
Phoenix, Arizona 85012-1965
Email: mail@ch13bk.com

                                                 UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF ARIZONA


    MARVIS PATRICK SCOTT                                                                  Chapter 13
    A'TAISHA A. WADE                                                                      Case No. 2-20-bk-02788 MCW
    22503 WEST WOODLANDS AVENUE
                                                                                          TRUSTEE'S 2021 ANNUAL
    BUCKEYE, AZ 85326
                                                                                          STATUS REPORT OF RECEIPTS
                                                                                          AND DISBURSEMENTS

                                                                        Debtors.

     This is an annual report of receipts (plan payments) for up to two years and all disbursements (payments) by the Trustee to
creditors. Debtors may view their case information through the National Data Center; sign up at www.ndc.org. If a debtor
or creditor has any question about the claims/debts paid by the Trustee, CONTACT YOUR ATTORNEY. If the Debtors. have a
question about the data shown, then send an email to mail@ch13bk.com.

                  Dates                               Plan Payment Schedule                                 Tax Returns & Refunds
                                                                                                   If the Debtors are required by the plan or order
  Petition Date: 3/17/2020                         Pmt Amt       Month #               Month #     confirming plan to provide state and federal
  Plan Payment Start Date: 4/16/2020
                                                                                                   income tax returns, tax refunds, or both,to the
  Plan Confirmed On: 8/24/2020                      860.00          1        through     60
                                                                                                   Trustee but have not done so, then the Trustee
  Last Payment Received: 5/24/2021                                                                 is requesting that the Debtors send the return(s)
  Last Disbursement Date: 5/27/2021                                                                to to his or her attorney who will get the returns
                                                                                                   to the Trustee.

                                           Plan Payments Received by Trustee or Payment Refunds
   If a debtor has a question about a cashier's check or money order payment not shown below, provide the Trustee with a copy of
   the front and back of the cashier's check or money order. Plan payments can be made online through www.tfsbillpay.com or
   app.courtcompass.com.
                                                                                                                       Plan payments are current.
                                                                                          The total amount of plan payments received: $12,355.00
                                                                                              The amount of trustee fee taken on receipts: $920.26
                                                                                                            Amount of Undistributed Funds: $0.00
   Covers receipts posted June 1, 2019, through May 31, 2021.
          Date           Ck #          Amount             Date              Ck #       Amount                  Date              Ck #          Amount

      5/24/21            TFS           895.00          4/21/21              TFS        895.00
      3/23/21            TFS           895.00          2/23/21              TFS        895.00
      1/26/21            TFS           895.00         12/29/20              TFS        895.00
     11/30/20            TFS           895.00         10/23/20              TFS        895.00
      9/25/20            TFS           895.00          8/28/20              TFS        860.00
      7/27/20            TFS           860.00          6/24/20              TFS        860.00
      5/26/20            TFS           860.00          4/27/20              TFS        860.00




 Disbursement information (payments to creditors) is on the next page.
         Case 2:20-bk-02788-MCW                    Doc 39 Filed 06/14/21 Entered 06/14/21 01:33:50                                        Desc
                                                   Main Document    Page 1 of 2
                                               Disbursements to Administrative Expenses / Claimants / Creditors
          The Court confirmed a Plan on 8/24/2020. The Trustee's last disbursement was on 5/27/2021 and the amount paid out on claims and debts to
          date is $12,355.00. The amount of Trustee's statutory percentage fee paid is $920.26.
Pmt Seq




                                                      Trustee                                                                                                   Principal
                                                                    Last
                                                     or Court                Claim     Claim     Debt                                                            Balance
                                                                    Pmt                                      Principal    Interest     Interest    Total
           Creditor Name                             Claim No.               Class    Type(s)   Amount                                                          of Claim
                                                                    Date                                       Paid         Rate         Paid      Paid


 13
           PHOENIX FRESH START                                     4/29/21     L                  4,490.00    4,490.00                   0.00     4,490.00              0.00

 24
           DESERT FINANCIAL FEDERAL CREDIT UNION        001        5/27/21     S           V     31,414.22    2,492.52      6.00     2,279.41     4,771.93      28,921.70
           ALLY FINANCIAL INC.                          010        5/27/21     S           V      5,444.75    1,810.24      6.00      362.57      2,172.81          3,634.51

 33
           DISCOVER BANK                                002                   U                   5,479.40         0.00                  0.00         0.00          5,479.40
           CAPITAL ONE BANK USA                         004                   U                   3,037.19         0.00                  0.00         0.00          3,037.19
           CHASE BANK USA                               005                   U                   2,152.55         0.00                  0.00         0.00          2,152.55
           CHASE BANK USA                               006                   U                   5,122.62         0.00                  0.00         0.00          5,122.62
           BECKETT & LEE LLP                            007                   U                   4,106.82         0.00                  0.00         0.00          4,106.82
           BECKETT & LEE LLP                            008                   U                   3,215.89         0.00                  0.00         0.00          3,215.89

 34          Trustee anticipates making no payment or no further payment on these debts:
           ARIZONA DEPARTMENT OF REVENUE                003                    P                  7,252.00         0.00                  0.00         0.00          7,252.00
           FREEDOM MORTGAGE CORP                        009                    S           M    240,236.76         0.00                  0.00         0.00     240,236.76

     Explanation of disbursement codes:
    (1)      Pmt Seq. A payment sequence of 34 or greater means the Trustee will not make, or make no more, payments to creditor.
    (2)      Under Claim Number, a "#" refers to a claim that the Court has disallowed.
    (3)      Claim Class: "C" = continuing payment;"L" = legal/administrative expense; "P" = priority; "S" = secured; "U" = unsecured
    (4)      Claim Type: "A" = prepetition arrears; "E" = expense claim; "F" = 3002.1 expense; "M" = mortgage;
             "P" = personal property;

           In re SCOTT                                              Case No. 2-20-bk-02788-MCW                                                             Page 2


                If the Trustee has an email address for the Debtors, then the Trustee sent the Annual Report by email. If the email was
                bounced back or the Trustee has no email address for the Debtors ., the Trustee sent a paper copy to the address
                appearing in the caption on the first page, and to any separate mailing address for the joint debtor, if the Trustee has
                that information.




                     Case 2:20-bk-02788-MCW                         Doc 39 Filed 06/14/21 Entered 06/14/21 01:33:50                                   Desc
                                                                    Main Document    Page 2 of 2
